                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION
                          NO. 5:19-CV-00104-D


JONES AMANIAMPONG and                  )
NANA ANTWI BOASIAKO,                   )
                                       )
                   Plaintiffs,         )
                                       )
            v.                         )     ORDER
                                       )
KEVIN K. MCALEENAN, Acting             )
Secretary, Department of Homeland      )
Security, et al.,                      )
                                       )
                   Defendants.·        )


      Upon consideration of the Defendants' Motion to Continue the Abeyance,

      IT IS HEREBY ORDERED, that Defendants' Motion is GRANTED;

      IT IS FURTHER ORDERED that this case is held in abeyance for an additional
                                  _)


90 days from the date of this order or until Defendants file a separate motion to

dismiss the Complaint for mootness, whichever event occurs first.

      So ORDERED THIS -1i_ day of September, 2019.
